Citation Nr: 0214244	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-14 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a higher initial rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which determined that clear and 
unmistakable error existed in an August 15, 1996 rating 
decision to the extent that the referenced decision failed to 
grant service connection for degenerative changes of the 
lumbar spine.  The April 2000 rating decision granted service 
connection for degenerative changes of the lumbar spine and 
then rated it as 10 percent disabling in combination with the 
veteran's service-connected degenerative joint disease of the 
right foot, effective January 1, 1996.  The veteran appealed 
the April 2000 rating decision to the Board.

In a December 2000 rating decision, the RO granted a separate 
evaluation for  degenerative joint disease of the lumbar 
spine and increased the evaluation to 20 percent disabling 
effective January 1, 1996, and assigning a non-compensable 
evaluation for degenerative joint disease of the right foot.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's degenerative joint disease of the lumbar 
spine is productive of moderate limitation of motion.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for degenerative joint disease of the 
lumbar spine, have not been met. 38 U.S.C. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, 
including § 4.71a, Diagnostic Code 5292 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board notes that consideration has been given 
to the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)].  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Except for provisions pertaining to claims to reopen 
based upon the submission of new and material evidence, which 
are not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

In the May 2002 supplemental statement of the case (SSOC), 
the RO denied an increased rating on the substantive merits 
of the claim, based on the standard of review articulated in 
this decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claim under the correct standard.  

The Board will apply the current standard in adjudicating the 
veteran's claim.  VA has a duty to notify the claimant and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 [now codified as amended at 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  After having 
carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  Review of the record shows that in a July 2000 
letter, the RO outlined in full detail exactly what evidence 
the veteran needed to submit with respect to his claim for an 
increased rating, i.e. evidence showing treatment for his 
back condition from 1996 to the present.  Further, the rating 
criteria necessary to warrant an increased rating were 
provided in the December 2000 and May 2002 supplemental 
statements of the case. 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  The 
veteran's service medical records and service personnel 
records have been associated with the claims folder.  VA 
outpatient treatment records and private medical records have 
also been obtained.  The veteran was afforded VA examinations 
in connection with his claim in February 1996, November 2000, 
and January 2002.  The veteran presented testimony before the 
undersigned Board member in August 2001.  Finally, the issue 
currently on appeal was previously before the Board in 
October 2001 and remanded for further development and 
adjudication in accordance with the VCAA.  The Board finds 
that the January 2002 VA examination, in conjunction with the 
February 2002 addendum, satisfies the remand instructions for 
a new examination.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.  The veteran has not identified, and the Board is 
not aware of, any additional outstanding evidence.  In sum, 
the facts relevant to the veteran's claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.").  Therefore, there is no reasonable 
possibility that any further development could substantiate 
the claim.  Accordingly, the Board will address the merits of 
the veteran's claim.

The veteran is appealing the original assignment of a 10 
percent disability evaluation following an award of service 
connection for degenerative changes of the lumbar spine.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's degenerative joint disease of the lumbar spine, 
is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5293, as 20 percent disabling. Under diagnostic code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. See 38 C.F.R. § 4.71a.  Under diagnostic code 5292, 
a 20 percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine; 40 percent is 
warranted for severe limitation of motion of the lumbar 
spine. Id.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
degenerative joint disease of the lumbar spine, more nearly 
approximates the criteria for the currently assigned 20 
percent evaluation. See 38 C.F.R. §§ 4.3,  4.7.  In this 
regard, upon VA examination in January 2002 the veteran 
complained of an increase in low back pain.  He further 
indicated that coughing and sneezing occasionally increase 
the lower back pain. The veteran stated that when his low 
back hurts, he does have weakness and fatigability.  He 
denied incoordination.  Upon physical examination the 
veteran's gait was normal.  There were no muscle spasms, no 
tenderness to palpitation, and no complaints of pain on 
midline percussion.  Seated straight leg raising was negative 
bilaterally.  Range of motion was flexion to 50 degrees, 
extension to 25 degrees, and bending on the right and left to 
15 degrees. There were complaints of pain at the termination 
degrees of motion.  

A February 2002 addendum to the January 2002 VA examination, 
indicated that electrodiagnostic studies were negative for 
radiculopathy.  The examiner opined that the veteran's extent 
of impairment was moderate and impact on his ability to work 
was mild.  The examiner did indicate that the veteran had a 
loss of flexion of 30 degrees and side bending right and left 
5 to 10 degrees.  

The veteran was previously afforded a VA examination in 
February 1996.  At that time the veteran was able to forward 
bend to 90 degrees and had full lateral flexion, rotation, 
and extension of the lumbar spine.  In November 2000, VA 
examination showed flexion to 85 degrees, extension to 20-25 
degrees, side bending right 20 degrees and side bending left 
25 degrees.  Pain was noted upon the terminal degrees of 
motion.  Impairment in degrees was lacking 5 degrees in 
flexion, extension, and bending. There were no muscle spasms 
and gait was normal.  Functional impairment was rated as 
mild.

Private medical records from Oasis Rehabilitation Centers 
dated between May 2000 and August 2000, show complaints of 
low back pain upon standing for long periods of time and with 
lifting at work.  Entries dated in August 2000 note the 
following: an increased range of motion with stretches; that 
the veteran had been exercising and could tolerate increased 
activity; and with treatment, the veteran had made 
significant gains in strength and pain free range of motion.  
VA outpatient treatment records dated between October 2000 
and April 2001, are negative for any treatment for the 
veteran's low back.

Finally, while the veteran himself testified in August 2001 
before the undersigned Board member that he suffered from 
tingling spasms in his back about once a month, there was no 
objective evidence of spasms on the most recent examinations 
in November 2000 and January 2002. 

While a 20 percent evaluation is warranted, there is no 
evidence of severe limitation of motion to warrant a 40 
percent rating under diagnostic code 5292.  Though the Board 
is aware of the veteran's progressive worsening of limitation 
of motion, at present, his disability has been classified as 
moderate impairment per the February 2002 addendum.  Further, 
impact on his ability to work was rated as mild.

The Board has also considered a higher rating under other 
applicable diagnostic codes.  There has been no evidence of: 
favorable ankylosis of the lumbar spine to warrant a 40 
percent evaluation under diagnostic code 5289; complete bony 
fixation of the spine at a favorable angle under diagnostic 
code 5286 to warrant a 60 percent evaluation; residuals of a 
fracture of the vertebra to warrant a 60 percent rating under 
diagnostic code 5285; or severe intervertebral disc syndrome 
to warrant a 40 percent rating under 5293.  See 38 C.F.R. 
§ 4.71a.  While the Board notes that the rating criteria 
under diagnostic code 5293 for intervertebral disc syndrome 
changed effective September 23, 2002, the veteran has not 
contended nor does the record reflect that the veteran has 
intervertebral disc syndrome. See 67 Fed. Reg. 54345-54349 
(June 24, 2002).  Further, upon VA examination in November 
2000, x-rays revealed that the intervertebral disc space was 
preserved.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
degenerative joint disease of the lumbar spine, and its 
effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. The Board 
has also considered the severity of the aforementioned 
disability during the entire period from the initial 
assignment of a 10 percent rating to the present time.  See 
Fenderson, supra.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine, is denied.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

